Title: Thomas Jefferson to Bernard Peyton, 25 March 1820
From: Jefferson, Thomas
To: Peyton, Bernard


					
						Dear Sir
						
							Monticello
							Mar. 25. 20.
						
					
					I observe you advertise fine family flour for sale. in return for Colo Alston’s compliment of rice the last year I wish to send him ½ a doz. barrels of the finest family flour in the world. this would be acceptable because they have it not there. market flour, even good, would be an insult, because they have it in abundance. I place my honor therefore in your hands when I request you to send him to Charleston 6.B. of the superlatively fine. drop me a line as soon as you do it or are ready to do it, that I may write to him. I should wish my letter to get there by mail before the flour does. mr Gibson will pay for it with funds in his hands. affectly yours
					
						
							Th: Jefferson
						
					
				